Citation Nr: 0534181	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
December 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&RO) in Wichita, Kansas.

In February 2004, the veteran testified at a Board video 
conference hearing.  A transcript (T) of the hearing has been 
associated with the claims file.  In July 2004, the Board 
remanded the case to the M&RO for further development.  The 
case was recently returned to the Board.


FINDING OF FACT

The competent and probative medical evidence does not 
associate a bilateral knee disability identified as 
degenerative arthritis, to the veteran's military service or 
a service-connected low back disability on any basis.


CONCLUSION OF LAW

A bilateral knee disability identified as degenerative 
arthritis was not incurred in or aggravated by service, it 
may not be presumed to have been incurred or aggravated in 
service, or as proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the date this claim for service 
connection originated at the M&RO.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2003 rating decision, the July 2003 statement of 
the case and the January 2005 supplemental statement of the 
case apprised the veteran of the information and evidence 
needed to substantiate the claim,  applicable law in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in May 2002 and July 2004 letters, the 
veteran was informed of the provisions of the VCAA and was 
advised to identify any evidence in support of the claim that 
had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for a disability of the knees.  Together the May 
2002 and July 2004 letter specifically informed the veteran 
that VA would obtain pertinent federal records.  The veteran 
was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication and as a result the timing of the notice does 
comply with the express requirements of the law as discussed 
in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the July 2004 
letter had specific references that, in essence, invited him 
to submit or identify any evidence he may have that pertained 
to the claim and was adequate presentation of the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and any error in not providing a single notice to 
the veteran covering all content requirements expressly 
before the initial determination is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) noting the 
factors of essential fairness of the adjudication and whether 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records, and 
private treatment records, VA medical records and pertinent 
VA medical opinions.  The veteran also testified at a Board 
hearing.  The Social Security Administration (SSA) recently 
advised the M&RO that there was no record available regarding 
the veteran.  Thus his assertion in February 2005 that no 
request was made to SSA, apparently based on a conversation 
with an SSA employee, is not supported in the record.  
Furthermore, the representative stated that it appeared the 
M&RO made a concerted effort to comport with the Board's 
remand directives.  Thus, the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim for service connection.  Relevant 
clinical records are included in the file.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.


Analysis

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310, Allen v. Brown, 7 
Vet. App. 439 (1995).  It is the obligation of VA to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government, with 
due consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, continuous service for 90 days 
or more during a period of war or applicable peacetime 
service, and post-service development of a presumptive 
disease such as arthritis to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The record reflects the veteran has established service 
connection for a lumbar spine disability.  Other than an 
isolated reference in June 1992 to occasional left knee 
popping and swelling without any history of trauma the 
service medical records are unremarkable regarding the knees.  
Although the clinician in June 1992 assessed the left knee as 
synovitis versus a cartilage tear, there was no report of any 
history of knee symptoms on the September 1993 separation 
medical examination and the clinical evaluation showed the 
lower extremities were reported as normal.  Nor was there any 
follow-up treatment directed to the left knee thereafter 
during service.  Furthermore, VA examinations in 1994 and 
1998 were unremarkable regarding either knee.  

The claim has been developed for consideration of direct and 
secondary service connection.  The competent evidence 
establishes a disability of the knees.  Indeed, a private 
treatment records beginning in December 2000 and subsequent 
VA reports confirm degenerative arthritis of the knees, 
bilateral meniscal injury and a left knee injury in December 
2000 when the veteran slipped on ice and twisted the left 
knee. However, the veteran must establish through competent 
evidence the remaining elements needed to obtain service 
connection.  The claim fails as VA medical opinions in 
February 2003 and November 2004 that do not associate the 
veteran's bilateral knee disability to his military service 
or the service-connected low back disc disease, are not 
challenged by any competent opinion.  

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, the VA medical opinions directed to 
the bilateral knee disability were based upon a consideration 
of the pertinent record in each instance and took into 
account the veteran's history, the information in the 
extensive record of medical treatment directed to the low 
back and more recently the knees.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The RO provided the entire record to VA examiners 
and did not limit or constrain the review.  See, e.g., 
Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994).  As with any piece of 
evidence, the credibility and weight to be attached to these 
opinions is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board will point out that private medical reports contain 
a history of bilateral degenerative joint disease after 20 
years in the military which reflects that undoubtedly this 
information was history from the veteran.  However, the VA 
opinions took into account the entire record in addition to 
his presentation and as such are entitled to determinative 
probative weight, as they were not based upon assumed facts.  
See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
see also Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995), holding 
that self-reported history unenhanced by additional comment 
from an examiner or review of relevant records does not 
constitute competent medical evidence.  See e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus without 
supporting clinical data or other rationale to provide the 
degree of certainty required for medical nexus evidence).  

The VA examiner in February 2003 provided the rationale 
against the likelihood that osteoarthritis of the knees was 
related to service based upon a review of the service medical 
records and subsequent treatment reports.  Similarly, the 
examiner in November 2004 conceded the arthritis preexisted 
the injuries noted several years earlier but noted there was 
no history of injury to either knee during military service.  
Furthermore the opinion noted carefully the information in 
the service records and subsequent reports to conclude there 
was no good evidence to relate the disability of the knees to 
the service connected low back disability on any basis.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  The veteran did not indicate that any 
private physicians he mentioned at the hearing relied on more 
than his history to report arthritis was related to military 
service.  Other items of evidence, specifically the two VA 
opinions reflected a comprehensive review of the record to 
support an opinion of no nexus and are thus entitled to 
determinative weight and probative value.  Furthermore, the 
veteran's assertion that he fell as a result of his low back 
disability in December 2000 appears to conflict with the 
contemporaneous report indicating he twisted the left knee 
sliding on ice at work.  

The claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999).  
In response to the VA opinions, the appellant did not 
challenge the specific conclusions with any competent medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); 
Davis v. West, 13 Vet. App. 178, 185 (1999) and Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Indeed, this discrepancy is apparent in the 
veteran's interpretation of private medical statements as 
discussed at the Board hearing (T 10, 11-14).  Continuity of 
symptomatology is not established solely through testimony, 
and where, as here, there is no medical evidence indicating 
continuous symptomatology for the knees.  McManaway v. West, 
13 Vet. App. 60, 66 (1999).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinions of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the 
Board finds, the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


